Hill, C. J.
N. L. Snider brought suit in the justice’s court of Clinch county, 1224 district G. M., for damages alleged to have resulted from the failure of said defendant as a common carrier to furnish him cars, and receive and ship certain cross-ties in due time. No allegation was made that the delay injured or damaged the cross-ties, but it was alleged that on account of such delay the value of said cross-ties in the market had diminished two cents per cross-tie. On the trial of said case in the justice’s court a verdict and judgment were rendered against the defendant for fifty dollars. Defendant carried the case by certiorari to the superior court, and the certiorari was overruled and denied. There are several assignments of error set out in the petition for certiorari; but we do not deem it necessary to pass upon any of them, as we hold that the justice of the peace had no jurisdiction to try the case. We therefore reverse the judgment of the superior court, and direct that a judgment be entered dismissing the plaintiff’s action. Blocker v. Boswell, 109 Ga. 230; Casey v. Wagnon, 111 Ga. 74; Elson v. Saul, 110 Ga. 299.

Judgment reversed, with direction.